United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Celina, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2216
Issued: June 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2009 appellant filed a timely appeal from an August 6, 2009 merit
decision of the Office of Workers’ Compensation Programs denying waiver of the recovery of an
overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied waiver of the recovery of a
$5,846.62 overpayment of compensation; and (2) whether the Office properly determined that it
would collect the overpayment by deducting 15 percent of appellant’s net compensation from his
continuing compensation payments.
FACTUAL HISTORY
This case is before the Board for the second time. By decision dated May 20, 2009, the
Board affirmed the Office’s finding that appellant received an overpayment of $5,846.62 because
it failed to deduct health care premiums for family coverage from September 23, 2002 to

April 12, 2008.1 The Board found, however, that the Office failed to adequately explain why it
denied waiver of the overpayment. The Board remanded the case for the Office to further
consider the issue of waiver. The findings of fact and conclusions of law from the prior decision
are hereby incorporated by reference.
On July 1, 2009 the Office requested that appellant complete an enclosed overpayment
recovery questionnaire as soon as possible and submit supporting updated financial
documentation in support of his request for waiver of the overpayment.
On July 3 and 31, 2009 appellant submitted pay stubs showing that he had earnings from
private employment.
By decision dated August 6, 2009, the Office denied waiver of the recovery of the
$5,846.62 overpayment of compensation. It found that it had provided appellant a reasonable
amount of time to submit financial information but that he failed to respond to its request. The
Office further noted that he was now working in the private sector and had filed a claim alleging
a loss of wage-earning capacity. It determined that, pending resolution of the wage-earning
capacity determination, it would deduct 15 percent from his net current entitlement of
compensation. The Office noted that the balance of the overpayment remaining was $4,094.96.
On appeal appellant requests waiver of the recovery of the overpayment based on
financial hardship. He noted that it took years for the Office to discover the overpayment but
that it wanted repayment with interest very quickly. Appellant related that the Office deducted
$303.86 from his last compensation payment. He asked for a reduction in the amount collected
monthly and enclosed financial information.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(b) of the Federal Employees’ Compensation Act2 provides that an
overpayment must be recovered unless “incorrect payment has been made to an individual who
is without fault and when adjustment or recovery would defeat the purpose of the Act or would
be against equity and good conscience.” (Emphasis added.) Thus, a finding that appellant was
without fault does not automatically result in waiver of the overpayment. The Office must then
exercise its discretion to determine whether recovery of the overpayment would defeat the
purpose of the Act or would be against equity and good conscience.3
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by

1

Docket No. 08-2133 (issued May 20, 2009).

2

5 U.S.C. § 8129(b).

3

Id.

2

the Office from data provided by the Bureau of Labor Statistics.4 An individual’s liquid assets
include but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.5 Nonliquid assets include but are not limited to the fair market value
of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.6
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.7 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.8
ANALYSIS -- ISSUE 1
On prior appeal, by decision dated May 20, 2009, the Board affirmed the Office’s finding
that appellant received an overpayment of $5,846.62 for the period September 23, 2002 to
April 12, 2008 because it failed to properly deduct health premiums. The Board remanded the
case, however, for the Office to further consider the issue of waiver.
By letter dated July 1, 2009, the Office requested that appellant submit updated financial
information and complete an enclosed overpayment questionnaire as soon as possible. The
overpayment recovery questionnaire is designed to obtain the financial information necessary to
determine whether adjustment or recovery of the overpayment would defeat the purpose of the
Act. Appellant did not return the overpayment recovery questionnaire provided by the Office
and did not otherwise submit financial evidence or supporting documentation to establish that
recovery of the overpayment would defeat the purpose of the Act. Neither did he submit
evidence to establish that recovery of the overpayment would be against equity and good
conscience because, in reliance on the overpaid compensation, he relinquished a valuable right or
changed his position for the worse. Although appellant is without fault in the creation of the
overpayment, he nevertheless bears responsibility for providing the financial information
necessary to support his request to waive recovery of the overpayment.9 Section 10.438 of the
4

20 C.F.R. § 10.436. Office procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
5

Id.

6

Id.

7

20 C.F.R. § 10.436.

8

Id. at § 10.437(b)(1).

9

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

3

regulations state that a claimant who received an overpayment is responsible for providing
information about income, expenses and assets to the Office so that it may determine whether
recovery of the overpayment would defeat the purpose of the Act or be against equity and good
conscience.10 Failure to submit the information, which will also be used to determine a
repayment schedule if necessary, within 30 days of a request from the Office will result in a
denial of a waiver of recovery of the overpayment and no further requests for waiver will be
considered until the information is submitted.11 The Office issued its final overpayment decision
over 30 days after its request for additional financial information.
As appellant submitted no evidence in this case to establish that recovery of the
overpayment would defeat the purpose of the Act or be against equity and good conscience, the
Board finds that the Office did not abuse its discretion in refusing to waive recovery of the
overpayment.
On appeal appellant requested waiver of the recovery of the overpayment due to financial
hardship and submitted financial information in support of his request. As discussed, however,
the Office properly denied waiver as he did not submit the information required to determine
whether or not recovery of the overpayment would defeat the purpose of the Act or be against
equity and good conscience.12 Further, the Board cannot consider the financial information
submitted on appeal as the Board’s jurisdiction is limited to the evidence before the Office at the
time of its decision.13
LEGAL PRECEDENT -- ISSUE 2
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act.14 Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”15

10

20 C.F.R. § 10.438(a).

11

20 C.F.R. § 10.438(b); James A. Gray, 54 ECAB 277 (2002); Robert B. Hutchins, 52 ECAB 344 (2001).

12

Id.

13

See 20 C.F.R. § 501.2(c). Appellant can request waiver from the Office based on the submitted evidence; see
supra note 9.
14

Lorenzo Rodriguez, 51 ECAB 295 (2000).

15

20 C.F.R. § 10.441(a).

4

ANALYSIS -- ISSUE 2
The Office found that appellant could repay the overpayment by withholding 15 percent
of his net income from his continuing compensation, or around $303.86 monthly. As noted,
appellant failed to submit any financial information. The Office’s procedure manual provides
that, when an individual fails to provide requested financial information, the Office should
follow minimum collection guidelines designed to collect the debt promptly and in full.16
Furthermore, without the appropriate financial documentation or overpayment questionnaire as
required by section 10.441, the Office is unable to consider his financial circumstances. The
Board thus finds that the Office did not abuse its discretion by deducting 15 percent of
appellant’s net compensation to repay the overpayment.
On appeal appellant requests that the Office lower the amount it deduced from his
compensation to repay the overpayment. He noted that the Office deducted $303.86 from his
last compensation check. The Board finds, however, that as appellant did not submit financial
information to the Office as requested, he has not shown that the Office improperly required
withholding 15 percent of his net compensation, or $303.86, from his continuing compensation
payments every 28 days.
CONCLUSION
The Board finds that the Office properly denied waiver of the recovery of the $5,846.62
overpayment of compensation. The Board further finds that the Office properly determined that
it would collect the overpayment by deducting 15 percent from appellant’s continuing
compensation.

16

Frederick Arters, 53 ECAB 397 (2002). The Office’s procedure manual provides that, if a claimant is being
paid compensation or is due accrued benefits from the Office and does not submit evidence to support a waiver
within the allotted time period, the debt should be recovered from such benefits as quickly as possible. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.4(c)(2),
6.22.4d(1)(b) (May 2004). In all cases where an overpayment is due for recovery, the Office should follow
minimum collection guidelines, which state in general that government claims should be collected in full and that, if
an installment plan is accepted, the installments should be large enough to collect the debt promptly. See id. at
Chapter 6.200.4d(1)(b); Gail M. Roe, 47 ECAB 268 (1995).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 6, 2009 is affirmed.
Issued: June 4, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

